DETAILED ACTION
This Office Action is in response to Application 17/153,266  filed on January 20, 2021.  
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted two information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on January 20, 2021 was filed on the mailing date of the Application 17/153,266  on January 20, 2021. The other information disclosure statement (IDS) submitted on September 28, 2021 was filed after the mailing date of the Application 17/153,266  on January 20, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on January 20, 2021 have been received.

Drawings
The drawings filed on January 20, 2021 are accepted.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more or non-statutory subject matter

Claim 1 recites a method, which is a process. Thus, the claim is directed to a process and falls within at least one of the four categories of the patent eligible subject matter, under 35 U.S.C. 101. 

Notwithstanding that Claim 1 is directed to patent eligible subject matter, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed method recites the following limitations: “obtaining . . . a three dimensional (3D) model of a manufacturable object,”  “generating . . . toolpaths that are usable by a . . . to manufacture at least a portion of the manufacturable object by providing at least a portion of the three dimensional model to a machine learning algorithm that employs reinforcement learning during training,” “the machine learning algorithm includes one or more scoring functions that include rewards that correlate with desired toolpath characteristics comprising toolpath smoothness, toolpath length, and avoiding collision with the three dimensional model,” and  “providing the toolpaths to . . . to manufacture at least the portion of the manufacturable object.” 
The first limitation “obtaining . . . a three-dimensional (3D) model of a manufacturable object,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic computer peripheral (i.e., a computer aided design or manufacturing program). For example, “obtaining” in the context of the claim encompasses the user remembering and thinking about a three-dimensional model of a manufacturable object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

 Similarly, the second limitation “generating . . . toolpaths that are usable by a . . . to manufacture at least a portion of the manufacturable object by providing at least a portion of the three dimensional model to a machine learning algorithm that employs reinforcement learning during training,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic computer peripheral (i.e., a computer aided design or manufacturing program). For example, “generating” in the context of the claim encompasses the user thinking and mentally providing toolpaths that are usable by manufacturing system. Thus, the second limitation recites an abstract idea.

The third limitation “the machine learning algorithm includes one or more scoring functions that include rewards that correlate with desired toolpath characteristics comprising toolpath smoothness, toolpath length, and avoiding collision with the three dimensional model” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind . For example, “scoring” in the context of the claim encompasses the user determining, mentally, the desired toolpath characteristics. Thus, the third limitation recites an abstract idea.

Finally, the four limitation “providing the toolpaths to . . . to manufacture at least the portion of the manufacturable object” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic computer peripheral (i.e., computer-controlled manufacturing system). For example, “providing” in the context of the claim encompasses the user offering toolpaths to a manufacturing system.

Accordingly, the claim recites four abstract ideas, which are judicial exceptions. 

The four recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application.  Besides the four aforementioned abstract ideas, the claim recites two additional elements:  1) a computer aided design or manufacturing program; and 2) a computer-controlled manufacturing system. Both the computer aided design or manufacturing program and computer-controlled manufacturing system are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of storing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Accordingly, the additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in this claim do no more than automate mental processes that the user used to perform manually, using the computer as a tool. Therefore, claim 1 is directed to an abstract idea.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract ideas into a practical application, the additional elements of using a computer to perform the storing step amounts to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional elements in this claim, even when viewed in combination, do no more than automate mental processes that the user used to perform by hand, using the computer as a tool. Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As a claim that depends upon claim 1, claim 2 inherits the abstract ideas from claim 1 and is representative of claims 3 -15. Moreover, claim 2 includes additional elements that further detail the inherited abstract ideas “scoring” (i.e., by scoring the desired toolpath characteristics) . Merely further detailing an abstract idea is no more than re-reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 (as well as claims 3 - 15) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 16‐20, they are substantially similar to claims 1‐15, respectively, and are
rejected in the same manner, and the same reasoning applying.

Please note: Examiner invites the Applicant to amend claim 1, 16, and 19 to include a limitation where
the “toolpaths” are used, for example, to adjust the operation of the method e (e.g., actual manufacturing the object based on the toolpaths). Inclusion of such a limitation into all the independent claims would integrate the abstract ideas/judicial exceptions into a practical application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (US Pub. 2021/0003992), in view of Clark (US Pub. 2021/0291460).

Regarding claim 1, Nakamoto teaches: 
a method (Abstract) comprising:
obtaining, in a computer aided design or manufacturing program, a three dimensional (3D) model of a manufacturable object (Fig 1, paras [0029] – [0031]);
generating, by the computer aided design or manufacturing program, toolpaths that are usable by a computer-controlled manufacturing system to manufacture at least a portion of the manufacturable object (paras [0040] & [0043]; see also para [0055]) by
providing at least a portion of the three dimensional model to a machine learning algorithm (Fig 1, para [0040]; see also para [0060])
providing the toolpaths to the computer-controlled manufacturing system to manufacture at least the portion of the manufacturable object (para [0054]),

Nakamoto specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    800
    1147
    media_image1.png
    Greyscale


[0029] FIG. 1 is a schematic view showing the method and device of the present disclosure. The method of the present disclosure is executed by a system 100 having a CAD (Computer Aided Design) system 50, a CAM (Computer Aided Manufacture) system 60, a device 10 for generating a tool path, and a machine tool 70. The system 100 may comprise other components.

[0030] In the CAD system 50, CAD data of workpiece is created. of workpiece include molds. The workpieces represented by CAD data have a target shape after being machined by a tool. Examples 

In the CAD system 50, the CAD data of “known workpieces” (hereinafter may also be referred to as training data) serving as training data when the device 10 performs machine learning and CAD data of a “target workpiece” for which a new tool path is created based on the results of the machine learning are created. Note that “known workpieces (training data)” may be actually created workpieces, or maybe workpieces which have only been created as electronic data and for which the tool path was set by a skilled operator.

[0031] The CAD data includes shape data such as the vertices, edges, and surfaces included on the workpiece. The CAD data may be defined in, for example, the XYZ coordinate system, which is a three-dimensional cartesian coordinate system. The CAD data may be defined in another coordinate system. The workpiece includes a plurality of machining surfaces surrounded (or divided) by character lines. The CAD data includes various geometric information (for example, a machining surface type, a ratio of a maximum length in an X-axis direction to a maximum length in a Z-axis direction of each machining surface, a ratio of a maximum length in a Y-axis direction to a maximum length in the Z-axis direction of each machining surface, a ratio of a Z-axis direction maximum length of the entirety of the plurality of machining surfaces to a Z-axis direction maximum length of each machining surface, a ratio of a surface area of the entirety of the plurality of machining surfaces to a surface area of each machining surface, a long radius of a machining surface, a short radius of a machining surface, a Z component of a normal vector at a center of gravity of a machining surface, a maximum curvature of a machining surface, and a minimum curvature of a machining surface) for each of the plurality of machining surfaces. The CAD data may include other geometric information.


[0040] The processor 2 is configured so as to generate a new tool path for a target workpiece based on results of the machine learning described above using the CAD data of the target workpiece created by the CAD system 50 (details to be described later). The processor 2 is configured to calculate a confidence factor for the generated tool path pattern for each of the plurality of machining surfaces of the target workpiece.

[0043] The new tool path generated by the device 10 may be converted into NC data and input into the machine tool 70.

[0054] In the case in which there is an input indicating that a change is not necessary in step S206, the processor 2 stores the generated tool path of the target workpiece in the storage device 1 (step S210), and the series of operations ends. In subsequently performed machine learning, the new tool path stored in the storage device 1 may be used as a set of training data. Furthermore, the generated new  tool path may be actually used in machining of the machine tool 70 after being converted to NC data, and the operator P may change the generated tool path in the device 10 based on the results of actual machining. The tool path changed based on machining results may be stored in the storage device 1and may be used as a set of training data in subsequently performed machine learning.

but, Nakamoto does not explicitly disclose: 

a machine learning algorithm that employs reinforcement learning during training, wherein 
the machine learning algorithm includes one or more scoring functions that include rewards that correlate with desired toolpath characteristics comprising toolpath smoothness, toolpath length, and avoiding collision with the three dimensional model.

However, Vignat teaches: 
a machine learning algorithm that employs reinforcement learning during training, wherein 
the machine learning algorithm includes one or more scoring functions that include rewards that correlate with desired toolpath characteristics comprising toolpath smoothness, toolpath length, and avoiding collision with the three dimensional model (Vignat: Fig 1, para [0040] – [0041]).

Vignat specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image2.png
    829
    1102
    media_image2.png
    Greyscale

[0040] With respect to FIG. 1, a system 100 for a virtual environment for reinforcement learning in
manufacturing (VOM) is illustrated. The virtual environment for reinforcement learning in
manufacturing system 100 provides for intelligently automating machine operations and production of
discrete parts, such as molds, dies, tools, prototypes, aerospace components and more. Generally
speaking, reinforcement learning is an area of machine learning for taking an appropriate action to
maximize reward in a particular situation. In one embodiment, the system 100 may execute a series of
instructions that are steps for finding the best possible behavior or “path” that a machine should take in
a particular situation, such as production of a machine tool. In one embodiment, the best possible
behavior may include the shortest possible tool path. In another embodiment, the best possible
behavior may include or be based on the shortest possible tool path with a force not passing above a
certain threshold force limit, while also minimizing the machine acceleration (or staying within a certain
temperature range in the case of a Directed Energy Deposition or DED additive). With the disclosed
system 100, a reinforcement agent component decides what steps to perform for a given task. In one
embodiment, there may be an absence of a training dataset, so the system 100 may be bound to learn
from the system's 100 own experience and history, e.g., hysteresis defined by the dependence of the
state of a system on its history.

[0041] In one embodiment, the system 100 may include a virtual environment 102, a vector type
representation of an environment state 106, a (limited) number of actions to perform by an action
component 112, a vector type representation of the actions, an interpreter component 104, a policy
component 114, an agent component 110, and a reward 108 of a reward system. In one embodiment,
the state 106 may be a representation of the virtual environment 102. In one embodiment, the state
106 may be a matrix of pixels representing the virtual environment 102. In one embodiment, the matrix
may have the same number of rows and columns. In another embodiment, the matrix may have a
different number of rows and columns. The pixels of the state 106 may represent a certain part of the
virtual environment 102, such as a cutting insert, a discrete part, a cutting tool, stock material, and the
like. In another embodiment, the pixels of the state 106 may represent some combination of parts of
the virtual environment 102, such as the cutting tool and the stock material. In yet another
embodiment, the pixels of the state 106 may represent all parts of the virtual environment 102. In one
embodiment, the policy component 114 may deliver a policy to the agent component 110 which may
include data for what actions 112 are possible. Examples of actions 112 which may be determined by
the agent component 110 based at least on the policy component 114 include, for example, avoiding a
collision and/or avoiding a part violation. The agent component 110 may take actions in the virtual
environment 102, which may be interpreted by the interpreter component 104 into a reward 108 and a
representation of the state 106, which may be fed back to the agent component 110. In one
embodiment, the interpreter component 104 may evaluate and determine if the reward 108 is to be
negative or positive (as well as a value for each reward 108), based on what has been learned as well
as the policy in place. The interpreter component 104 then relays the reward 108 and the state 106 to
the agent component 110. More specifically, the rewards 108 of the system 100 may include two types
of reinforcement—positive and negative. The system 100 learns through positive reinforcement, such
that when an event occurs due to a particular behavior, the system 100 seeks to increase the strength
and the frequency of the behavior. This positive effect on the behavior of the system 100 may, for
example, lead to repeating positive steps, which help to maximize performance of the machine.
Conversely, negative reinforcement may provide for strengthening of a behavior since a negative
condition is stopped or avoided.

Nakamoto and Vignat plainly in combination disclose to a person of ordinary skill in the art before the effective filing date of the claimed invention substitutable machine learning algorithms for the claimed method. They both served the purpose of generating a toolpath based on a model of a manufacturable object. Nakamoto showed that it was known in the art before the effective filing date of the claimed invention to providing at least a portion of the model to a machine learning algorithm. Vignat showed that it was also known in the art to providing at least a portion of the model to a machine learning algorithm. Furthermore, the function of the machine learning algorithms is the same, to generate toolpaths based at least a portion of the model feed into a machine learning algorithm trained on previous model data.  

A person of ordinary skill in the art would have been able to make the mere substitution and the outcome would have been predictable to that same person. Mainly, substituting one for the other achieves the predictable result of allowing a machine learning algorithm to generate a toolpath based on model data input. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the machine learning algorithm/reinforcement learning of Vignat for the machine learning algorithm of Nakamoto according to known methods to yield the predictable result of providing machine learning algorithm to generate a toolpath based on model data input.

	Regarding claim 2, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
the desired toolpath characteristics comprise tool engagement for a selected cutting tool and a contact track of a selected tool (Vignant: para [0041]).


Regarding claim 3, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
the machine learning algorithm employs variable feeds and/or speeds (Vignat: [0049]).

Regarding claim 4, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
machine learning algorithm comprises two or more machine learning algorithms (Vignat: para [0043]), and
providing at least the portion of the three dimensional model comprises: processing at least the portion of the three dimensional model with a first of the two or more machine learning algorithms (Vignat: para [0043]); and 
processing the portion of the three dimensional model with a second of the two or more machine learning algorithms (Vignat: para [0043]).

Regarding claim 5, modified Nakamoto teaches all the limitations of claim 4. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
the first of the two or more machine learning algorithms comprises a convolutional neural network used to generate data from the portion of the three dimensional model to be processed with the second of the two or more machine learning algorithms (Vignat: para [0043]).

Regarding claim 6, modified Nakamoto teaches all the limitations of claim 4. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 

the first of the two or more machine learning algorithms operates on a low resolution view of at least the portion of the three dimensional model (Vignat: paras [0043] & [0061]), and
 the second of the two or more machine learning algorithms operates on a high resolution view of the portion of the three dimensional model (Vignat: paras [0043] & [0061]).
	
Regarding claim 7, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
the machine learning algorithm comprises an advantage based actor-critic machine learning architecture (Vignat: para [0054]).

Regarding claim 8, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches, and Nakamoto also teaches wherein: 
the toolpaths are for 2.5-axis machining by the computer-controlled manufacturing system (Nakamoto: para [0031]).

Regarding claim 9, modified Nakamoto teaches all the limitations of claim 8. 
	Modified Nakamoto teaches wherein: 
generating the toolpaths that are usable by the computer-controlled manufacturing system to manufacture at least the portion of the manufacturable object (Nakamoto: paras [0040] & [0043]; see also para [0055]) comprises: 
generating a plurality of two dimensional (2D) representations of the three dimensional model at discrete 2D layers (Vigant:  para [0045]); 
providing each 2D representation to the machine learning algorithm to generate a corresponding set of toolpaths for manufacturing each discrete 2D layers (Vigant:  para [0045]); and 
generating the toolpaths that are usable by the computer-controlled manufacturing system by combining the corresponding sets of the toolpaths for the plurality of 2D representations of the three dimensional model at discrete 2D layers (Nakamoto: paras [0040] & [0043]; see also para [0055]; Vigant:  para [0045]).

Regarding claim 10, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches wherein: 
the machine learning algorithm comprises two or more machine learning algorithms, and 
providing at least the portion of the three dimensional model to the machine learning algorithm (Vignat: para [0043]) comprises: 
generating at least one starting position by processing a global view of at least the portion of the three dimensional model with a first of the two or more machine learning algorithms (Vignat: paras [0043] & [0061]); and 
generating a set of toolpaths near each of the at least one starting position by processing a local view of at least the portion of the three dimensional model with a second of the two or more machine learning algorithms (Nakamoto: paras [0040] & [0043]; see also para [0055]; Vigant:  para [0045]).

Regarding claim 11, modified Nakamoto teaches all the limitations of claim 10. 
	Modified Nakamoto teaches wherein: 
generating the at least one starting position comprises processing the global view with the first of the two or more machine learning algorithms using discretized representations of the three dimensional model of the manufacturable object and of a model of a stock material from which the at least the portion of the manufacturable object is to be manufactured (Vignat: paras [0043] & [0061]), and wherein
 generating the set of toolpaths comprises processing the local view with the second of the two or more machine learning algorithms using a continuous representation of a model of a tool in the computer- controlled manufacturing system to be used to manufacture the at least the portion of the manufacturable object (Nakamoto: paras [0040] & [0043]; see also para [0055]; Vigant:  para [0045]).
Regarding claim 12, modified Nakamoto teaches all the limitations of claim 11. 
	Modified Nakamoto teaches wherein: 
generating the at least one starting position comprises processing the global view with the first of the two or more machine learning algorithms using a discretized representation of the model of the tool, and generating the set of toolpaths comprises processing the local view with the second of the two or more machine learning algorithms using continuous representations of the three dimensional model of the manufacturable object and of the model of the stock material (Nakamoto: paras [0040] & [0043]; see also para [0055]; Vigant:  para [0045]).

Regarding claim 13, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
the desired toolpath characteristics comprise a turn direction of a tool being set based on a rotation direction of the tool (Vignat: para [0043]).

Regarding claim 14, modified Nakamoto teaches all the limitations of claim 13. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
the turn direction of the tool is set based on a location of the tool relative to the 3D model of the manufacturable object, wherein the one or more scoring functions include one or more rewards that encourage freely choosing a turning direction for the tool when the location of the tool is greater than a threshold distance from the 3D model of the manufacturable object (Vignat: para [0043]), and 
the one or more rewards encourage the tool to turn only in one direction, which exposes a correct side of the tool based on the rotation direction, when the location of the tool is within the threshold distance from the 3D model of the manufacturable object (Vignat: para [0043]).

Regarding claim 15, modified Nakamoto teaches all the limitations of claim 1. 
	Modified Nakamoto teaches, and Vignat also teaches wherein: 
the machine learning algorithm includes the one or more scoring functions that include stage-based rewards that correlate with corresponding percentages of completion of the manufacturable object (Vignat: Fig 1, para [0040] – [0041]).

Regarding claims 16 – 20, modified Nakamoto teaches the method according to claims 1 -15. Therefore, modified Nakamoto teaches the system and non-transitory computer-readable medium. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Srivastava (US Pub. 2019/0391562): Srivastava teaches a system for adjusting toolpath based on part design.  
Campanelli (US Pub. 2021/0278822): Campanelli teaches a method of selecting machining types based on prior selections of machining types. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        08/27/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115